IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,487-02


                       EX PARTE OLIVER JAMES SPARKS, Applicant


                ON APPLICATION FOR A WRIT OF MANDAMUS
        CAUSE NO. C-372-W011508-1446099-A IN THE 372ND DISTRICT COURT
                          FROM TARRANT COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 372nd District Court of Tarrant County, that the trial court entered an order designating issues,

ordering Relator's trial counsel to submit an affidavit responding to Relator's habeas allegations, and

that the habeas application was forwarded to this Court without Relator ever receiving a copy of trial

counsel's affidavit.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Tarrant

County, is ordered to file a response as to whether copies of all pleadings, affidavits, and orders filed
                                                                                                   2

relating to Relator's habeas application were mailed or delivered to Relator, and if not, why not. If

such documents have not been mailed or delivered to Relator, the clerk shall forward any documents

described in Rule 73.4(b)(2) of the Texas Rules of Appellate Procedure to Relator immediately. If

such documents have been mailed or delivered to Relator, the clerk shall submit proof of the date

upon which such documents were mailed or delivered. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: November 20, 2019
Do not publish